Citation Nr: 0332553	
Decision Date: 11/21/03    Archive Date: 12/01/03

DOCKET NO.  02-16 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant has met the basic eligibility 
requirements for Department of Veterans Affairs (VA) 
disability benefits.


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The appellant has alleged active duty service during World 
War II.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2000 decision letter issued 
by the VA Regional Office (RO) in Manila, the Republic of the 
Philippines.  That decision determined that new and material 
evidence had not been submitted to reopen a claim to 
establish legal entitlement to VA benefits.  

The Board has determined that new and material evidence has 
been submitted to reopen the claim, and rephrased the issue 
on the merits as described above.  The appellant is not 
prejudiced by the Board's decision to reopen the claim and 
proceed to a decision on the merits, as the RO actually 
considered the merits of the appellant's claim in the May 
2002 statement of the case and the August 2002 supplemental 
statement of the case (SSOC), and the appellant has 
continuously argued the merits of his claim.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993) (when the Board addresses in 
its decision a question that has not been addressed by the 
RO, it must consider whether the appellant has been given 
adequate notice to respond and, if not, whether he has been 
prejudiced thereby).  

In August and October 2002, the appellant submitted 
additional argument and evidence to the RO, after the most 
recent SSOC was issued in August 2002.  The additional 
submitted evidence consisted entirely of duplicate copies of 
evidence previously submitted.  In October 2002, the 
appellant's file was transferred to the Board.  In March and 
August 2003, the appellant again submitted additional 
argument and evidence, this time directly to the Board.  
Again, the submitted evidence was duplicate copies of 
evidence previously submitted.  In May 2003, the United 
States Court of Appeals for the Federal Circuit (CAFC) 
invalidated C.F.R. § 19.9(a)(2), which in conjunction with 
38 C.F.R. § 20.1304, allowed the Board to consider 
additional evidence without having to remand the case to the 
RO for initial consideration and without having to obtain 
the appellant's waiver.  This was contrary to the 
requirement of 38 U.S.C.A. § 7104(a) which provides that all 
questions subject to a decision by the Secretary of VA shall 
be subject to one review on appeal by the Secretary.  
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1229 (Fed. Cir. 2003).  The CAFC also noted that 
38 C.F.R. § 20.1304 had recently been changed eliminating 
the waiver requirement.  Under the prior regulation, 
evidence could be submitted by the appellant directly to the 
Board and considered with prior RO consideration if a waiver 
was also submitted.  Compare 38 C.F.R. § 20.1304(c) (2001) 
(providing that "[a]ny pertinent evidence . . . accepted by 
the Board . . . must be referred to the [agency of original 
jurisdiction] for review and preparation of a Supplemental 
Statement of the Case unless this procedural right is waived 
by the appellant"), with 38 C.F.R. § 20.1304 (2002) 
(eliminating the waiver requirement).  

In this case, however, the newly submitted evidence was 
merely duplicate copies of evidence already considered by the 
RO prior to preparation of the August 2002 SSOC.  As such, a 
remand would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  


FINDINGS OF FACT

1.  The RO has satisfied its duty to notify and assist the 
appellant, and has obtained all relevant evidence necessary 
for the equitable disposition of the appellant's  appeal. 

2.  In a rating decision dated in June 1954, the RO 
determined that the appellant did not have qualifying 
military service.  That decision was not timely appealed.  

3.  The evidence received subsequent to the RO's final June 
1954 decision bears directly and substantially upon the 
specific matter under consideration; is neither cumulative 
nor redundant; and/or is by itself or in connection with 
evidence previously assembled so significant that it must be 
considered in order to fairly decide the merits of the claim.

4.  The appellant has provided no valid documentation 
verifying that he had qualifying military service.


CONCLUSIONS OF LAW

1.  The June 1954 rating decision that determined that the 
appellant did not have qualifying service is final.  38 
U.S.C. § 709 (1952); Veterans Regulation No. 2(a), Part II, 
Par. III; Department of Veterans Affairs Regulation 1008.

2.  New and material evidence has been received since the 
June 1954 final rating decision and the claim is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (a) (2003).

3.  The appellant has not met the basic eligibility 
requirements for VA disability benefits. 38 U.S.C.A. §§ 101, 
107 (West 2002); 38 C.F.R. §§ 3.1, 3.8, 3.9, 3.203 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

In February 1954, the appellant filed a claim for VA 
benefits.  Pursuant to this claim, the RO attempted to verify 
the appellant's status as a veteran.  In February 1954, a 
determination was received from the service department that 
the appellant had "no recognized guerrilla service, nor was 
he a member of the Philippine Commonwealth Army in the 
service of the Armed Forces of the United States."

In a June 1954 letter, the appellant was informed that due to 
the adverse report from the Department of the Army, his claim 
was being disallowed because VA was "without legal authority 
to favorably consider your claim for disability compensation 
based on your claimed military service."

In September 2000, the appellant again filed a claim for VA 
benefits.  He submitted a lengthy statement in which he 
detailed his experiences during World War II, and his claimed 
service with the Armed Forces of the United States.  He also 
submitted documents from the Philippine Army, a signed 
affidavit from a person claiming to have served with the 
appellant, a copy of a marriage contract, and various medical 
documents. 

In October 2000, the appellant was informed that VA had 
previously attempted to verify his military service in 1954, 
but was advised by the Army that he had no valid service.  
This certification was noted to be binding on VA which had no 
authority to correct or amend Army decisions.  He was also 
advised that there was no new identifying information which 
would warrant submission of a request for reverification of 
military service.

In January 2001, the appellant submitted a Statement of 
Service from the National Personnel Records Center (NPRC) 
showing that he served in the Philippine Commonwealth Army 
from December 1941 to June 1946 and that he had been 
honorably released.  He also submitted a copy of his United 
States naturalization papers.  In July 2001, the appellant's 
daughter twice wrote to VA attesting to her father's service 
and requesting assistance due to his failing health.  
Additional medical evidence was also submitted.

In May 2001, the appellant wrote the NPRC requesting 
certification of his military service.  In August 2001, the 
NPRC wrote that the appellant was determined to have negative 
service in June 1954, and the form received in November 2000 
was issued in error.  "A review of all records reveals no 
information that would warrant a change in the previous 
determination and certification furnished in your case.  
Accordingly, favorable action cannot be taken on your 
request."  

The appellant wrote the NPRC again, which responded in a 
December 2001 statement that the previous August 2001 
certification was correct.  Repeated inquiries, it was noted, 
would not change this determination and future inquiries 
would be filed without action.

In October 2001, the RO contacted the NPRC directly and 
provided all the appellant's information in another attempt 
to verify his active service.  The RO noted the 1954 
determination that the appellant did not have qualifying 
service, and indicated that the November 2000 Statement of 
Service issued by NPRC implied that service recognition had 
been restored.  NPRC responded in a March 2002 statement that 
the appellant had no valid service.  "The statement of 
service [dated November 2000] was issued in error."

Legal Criteria

Under applicable statutes and regulations, the term "veteran" 
means a person who served in the active military, naval, or 
air service and who was discharged or released under 
conditions other than dishonorable.  38 U.S.C.A. §§ 101(2), 
101(24) (West 2002); 38 C.F.R. § 3.1(d) (2003).

In determining whether an individual had any recognized 
active service, service in the Commonwealth Army of the 
Philippines is included, from and after the dates they were 
called into service of the Armed Forces of the United States.  
38 U.S.C.A. § 107(a) (West 2002); 38 C.F.R. § 3.40(c) (2003).  
Service as a guerrilla is also included if the individual 
served under a commissioned officer of the United States 
Army, Navy, or Marine Corps, or under a commissioned officer 
of the Commonwealth Army recognized by and cooperating with 
the United States forces.  Guerrilla service is established 
if a service department certifies that the individual had 
recognized guerrilla service, or unrecognized guerrilla 
service under a recognized commissioned officer if the 
individual was a former member of the United States Armed 
Forces or the Commonwealth Army.  38 C.F.R. § 3.40(d).

The period of active service will be from the date certified 
as the date of enlistment or the date of report for active 
duty, whichever is later, to the date of release from active 
duty or discharge.  In the case of members of the 
Commonwealth Army, the date of release will be no later than 
June 30, 1946.  38 C.F.R. § 3.41(a) (2003).  The active 
service in the guerrilla forces will be the period certified 
by the service department. 38 C.F.R. § 3.41(d) (2003).

For the purpose of establishing entitlement to VA benefits, 
the VA may accept evidence of service submitted by a 
claimant, such as a DD Form 214 (Certificate of Release or 
Discharge from Active Duty) or an original Certificate of 
Discharge, without verification from the service department.  
The VA may accept such a submission if the evidence consists 
of a document issued by the service department, the document 
contains the needed information, and the VA finds that the 
document is genuine and that the information on the document 
is accurate.  If the documents submitted by the claimant do 
not meet these requirements, the VA will request verification 
of service from the service department.  38 C.F.R. § 3.203 
(2003).

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding if 
no notice of disagreement is filed within the prescribed 
period.  The claim will not thereafter be reopened or 
allowed, except as otherwise provided.  38 U.S.C.A. §§ 5108, 
7105(c); 38 C.F.R. § 20.1103.  If a claim of entitlement to 
service connection has been previously denied and that 
decision became final, the claim can be reopened and 
reconsidered only if new and material evidence is presented 
with respect to that claim.  38 U.S.C.A. § 5108; see Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered to fairly decide 
the merits of the claim.  38 C.F.R. § 3.156(a).  In Hodge v. 
West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal 
Circuit noted that new evidence could be sufficient to reopen 
a claim if it could contribute to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it would not be enough to 
convince the Board to grant a claim.

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented) will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  In Kutscherousky v. West, 12 
Vet. App. 369 (1999) the Court held that the prior holdings 
in Justus and Evans that the evidence is presumed to be 
credible was not altered by the Federal Circuit decision in 
Hodge.

Section 3.156(a) of 38 C.F.R. was amended with the VCAA in 
August 2001 but it was explicitly made applicable only to 
applications to reopen finally disallowed claims received by 
VA on or after August 29, 2001.  66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified as amended at 38 C.F.R. §§ 3.156(a) 
(2002)).  Since the appellant's application to reopen was 
received by the RO prior to this date, in September 2000, the 
preexisting version of 38 C.F.R. § 3.156 applies, and the 
Board need not determine which version of the regulation 
would be most favorable to appellant.  In any event, the 
Board's decision is the same under the old or the new 
regulation.  All citations in this decision refer to the 
"old" version of 38 C.F.R. § 3.156.

Analysis

As a preliminary matter, the Board notes that the appellant 
has properly perfected his appeal with the submission of a 
substantive appeal received in July 2002 following the 
issuance of a statement of the case (SOC) in May 2002.  The 
applicable law states that the substantive appeal must be 
filed within 60 days from the date the SOC is mailed, or 
within the remainder of the one-year period from the date of 
mailing of the notice of determination, whichever occurs 
later.  38 U.S.C.A. § 7105(d)(3) (West 2002); 38 C.F.R. § 
20.302(b)(2003).  Notwithstanding the appellant's indication 
in his May 2002 statement that the VA Form 9, Appeal to the 
Board of Veterans Appeals and a decision regarding his 
personal hearing could not be filed and forwarded to VA, and 
the RO's subsequent indication in the August 2002 
supplemental statement of the case (SSOC) that an appeal had 
not been perfected because no VA Form 9 had been received, 
the Board finds that the appellant specifically addressed 
alleged errors of fact in the statement of the case, and as 
such has met the requirement of a timely filed substantive 
appeal within the meaning of the applicable law.  38 U.S.C.A. 
§§ 7105, 7108; Roy v. Brown, 5 Vet. App. 554 (1993).

Turning to the question of new and material evidence, the 
Board notes that the June 1954 determination that the 
appellant did not have valid service as a veteran is a prior 
final decision.  At that time, the law granted a period of 
one year from the date of notice of the result of the initial 
determination for the filing of an application for review on 
appeal; otherwise, that determination became final and was 
not subject to revision on the same factual basis.  Veterans 
Regulation No. 2(a), pt. II, par. III; Department of Veterans 
Affairs Regulation 1008, effective January 26, 1936 to 
December 31, 1957.  Although the June 1954 letter to the 
appellant does not specifically refer to his right to file an 
application for review on appeal, it was the practice of the 
RO at the time of the June 1954 rating action by the RO, as 
it is today, to include a notification of appellate rights 
with any adverse decision, including a determination that the 
appellant did not have veteran status.  A presumption of 
regularity is applied to the actions of public officials.  
Ashley v. Derwinski, 2 Vet. App. 307 (1992).  It is well 
settled that "clear evidence to the contrary" is required 
to rebut the presumption of regularity, i.e., the presumption 
that notice was sent in the regular course of government 
action.  YT v. Brown, 9 Vet. App. 195, 199 (1996).  As there 
has been no evidence submitted to rebut this presumption of 
regularity, the Board concludes that the appellant was 
properly notified of the prior final decision, and his right 
to file an application for review on appeal.  He did not 
respond to the disallowance, and the June 1954 decision 
became final.  The basis of the denial was a determination of 
the United States Army that the appellant did not have 
veteran status. 

Since the June 1954 denial, the appellant has submitted 
several documents purporting to show that he is in fact a 
veteran.  Included with this is a statement from the National 
Personnel Records Center dated in November 2000 showing that 
the appellant served in the Philippine Commonwealth Army from 
December 1954 to June 1946, and further showing that he was 
honorably released.  This evidence is new because it was not 
before the RO at the time of the June 1954 denial.  It is 
material because it is a document from a service department 
relating to the question of the appellant's veteran status.  
As such, it is both new and material and the claim of 
entitlement to VA benefits as a veteran is reopened.  Having 
reopened the claim, the only remaining question is whether 
the appellant is entitled to VA benefits.

Although the appellant has submitted several documents 
purporting to show his status as a veteran, under the 
provisions of 38 C.F.R. § 3.203, the only valid evidence of 
service are documents issued by a United States service 
department.  While the November 2000 document was sufficient 
to reopen the appellant's claim, it is not sufficient alone 
to show that the appellant is a veteran.  In statements from 
the NPRC dated in August and December 2001, and again in 
March 2002, it was noted that the November 2000 document 
which seemed to suggest that service recognition had been 
restored, was issued in error.  Further, it was noted 
repeatedly that the appellant had no valid service.  A 
determination by the service department to this effect is 
binding on VA.  See generally Spencer v West, 13 Vet. App. 
376 (2000).  Although the appellant has repeatedly questioned 
the validity of the documents received from NPRC, with the 
exception of the November 2000 Statement of Service which 
NPRC later withdrew as erroneous, there is no evidence which 
suggests that these are incorrect or have been tampered with.  
Nor are these documents invalid merely because they were 
signed by another person on behalf of the sender.  See Ashley 
v. Derwinski, 2 Vet. App. 307 (1992) (A presumption of 
regularity is applied to the actions of public officials).  
Moreover, the appellant has provided no further evidence that 
would warrant a request for re-certification from the service 
department.  See Sarmiento v. Brown, 7 Vet. App. 80, 85 
(1994).  

The Board finds, therefore, that the appellant has no 
qualifying service in the United States Armed Forces, and 
that he is not a "veteran" for VA benefits purposes under the 
laws administered by VA.  As the law and not the evidence of 
record is dispositive in this case, the claim must be denied 
because of the lack of legal entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994).  

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) which eliminates the concept of a 
well-grounded claim, and redefines the obligations of VA 
with respect to the duty to assist claimants in the 
development of their claims.  However, the VCAA recognizes 
certain circumstances where VA will refrain from or 
discontinue providing assistance.  Circumstances in which VA 
will refrain from or discontinue providing assistance in 
obtaining evidence include, but are not limited to the 
claimant's ineligibility for the benefit sought because of 
lack of qualifying service, lack of veteran status, or other 
lack of legal eligibility.  38 C.F.R § 3.159 (d).  When there 
is extensive factual development in a case, and there is no 
reasonable possibility that any further assistance would aid 
the appellant in substantiating his claim, VCAA does not 
apply.  38 U.S.C.A. § 5103A(a)(2) (Secretary not required to 
provide assistance "if no reasonable possibility exists that 
such assistance would aid in substantiating the claim").  
DelaCruz v. Principi, 15 Vet. App. 143, 149 (2001).  In this 
case, because of the lack of veteran status, the Board finds 
that VCAA does not apply.


ORDER

The appellant has not met the basic eligibility requirements 
for VA disability benefits, and the appeal is denied.



	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



